Mario Pittoni, J.
Motion to cancel a notice of pendency of action granted.
The plaintiff is an attorney who has allegedly represented the defendants in certain real estate negotiations. In a complaint containing seven causes of action he sues for the reasonable value of Ms services. None of the actions are brought to “ recover a judgment affecting the title to, or the possession, use, or enjoyment of real property ” (Civ. Prac. Act, § 120). Therefore, the plaintiff was not entitled to file a notice of pendency of action (Kauffman v. Simis, 156 App. Div. 208). However, as the motion is for relief under section 120, and not under section 123 of the Civil Practice Act, no allowance is made for the costs and expenses to wMch reference is made in section 123.
Submit order.